Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10) in the reply filed on 11/24/2021 is acknowledged.  The traversal is on the ground(s) that it is impossible to conduct a compression molding process by hand, it is persuasive. However, the process as claimed can still be practiced by another and materially different apparatus such as molding metallic components. There are some limitations (for example, in claim 1, lines 1-4 from bottom, ‘cooling the fiber and resin, wherein the first position or the second position of the first structure is maintained until a temperature of the resin drops below a glass transition temperature’) that needs to be searched separately.
The requirement is still deemed proper and is therefore made FINAL.  
Claim Objections
Claims 4-5, 9 are objected to because of the following informalities:
In claim 4, line 2, ‘a first feature’ should read “the first feature”
In claim 4, line 3, ‘a fourth feature’ should read “the fourth feature”
In claim 5, line 2, ‘fiber-bundle-based preforms’ should read “the fiber-bundle-based preforms”
In claim 9, line 1, ‘a pressure gradient’ should read “the pressure gradient”
In claim 9, line 1, ‘a first location’ should read “the first location”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 6, line 2 and claim 7, line 2 recites the limitations "the movement of”.  There is insufficient antecedent basis for these limitations in the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 rejected under 35 U.S.C. 103 as being unpatentable over Olez et al. (US 4,863,330), further in view of Ritchie et al. (US 5,753,164).
Regarding claim 1, Olez discloses that, as illustrated in Figs. 4a-4e, Figs. 5-6, Figs. 8a-8b, a compression-molding method for forming a feature in a part, the compression molding method comprising:
placing an assemblage (as shown in Fig. 4a) of fiber-bundle-based preforms (Fig. 4a, item 58) in a mold cavity (Fig. 8a, item 56; col. 6, lines 38-49), wherein the assemblage is arranged to achieve a first non-random fiber alignment (as shown in Fig. 4a; col. 3, lines 26-35) throughout a part being molded, each fiber-bundle-based preform comprising fiber and resin (col. 6, lines 26-37);
fully consolidating the fiber-bundle-based preforms in the assemblage by the application of heat and pressure, thereby attaining a soak phase of the compression moldling process, and wherein the first non-random fiber alignment is achieved (as shown in Figs. 5-7; col. 5, 53-65);
cooling the fiber and resin, wherein the first position of the first structure is maintained (as shown in Fig. 4f) until a temperature of the resin drops below a glass transition temperature thereof (col. 9, lines 59-65).   
However, Olez does not disclose altering the first non-random fiber alignment to a second non-random fiber alignment by moving a first structure. In the same field of endeavor, compression molding unit, Ritchie discloses that, as illustrated in Figs. 18A to 18C, altering, during the soak phase, the first non-random fiber alignment (as shown in Fig. 18A) to a second non-random fiber alignment (as shown in Fig. 18B or 18C) at a first location by moving a first structure (as shown in Fig. 18C) either (col. 13, lines 7-14):

(b) away from the mold cavity to a second position to form, in the part, a second feature (the feature of the part at two ends of the charge 236 from Fig. 18A to Fig. 18C) that bulge outward; and
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Olez to incorporate the teachings of Ritchie to provide that altering the first non-random fiber alignment to a second non-random fiber alignment by moving a first structure. One would have been motivated to enable the molding of fiber reinforced plastic components of relatively high degrees of complexity without the strength of the resulting product being compromised because of deterioration of the fibers during the molding process, as recognized by Ritchie (col. 2, lines 9-14).
Regarding claim 2, Olez does not disclose the altering comprises inducing a pressure gradient by moving the first structure. Ritchie discloses that, as illustrated in Figs. 18A-18C, in the method the altering (the moving of the platform 280) comprises inducing a pressure gradient (in flow of the charge 236) by moving the first structure (as shown from Fig. 18A to Fig. 18C).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Olez to incorporate the teachings of Ritchie to provide that the altering comprises inducing a pressure gradient by moving the first structure. Doing so would be possible to enable the molding of fiber reinforced plastic 
Regarding claims 3-4, Olez does not disclose altering the first non-random fiber alignment to a third non-random fiber alignment by moving a second structure. Ritchie discloses that the method comprising altering, during the soak phase, the first nonrandom fiber alignment to a third non-alignment (as shown in Fig. 19) at a second location by moving a second structure (as shown in Fig. 19) either:
(a) into the mold cavity to a third position to form, in the part, a third feature (the feature of the part on the top of the platform 280 changing) that bulge inward, or
(b) away from the mold cavity to a fourth position to form, in the part, a fourth feature (the feature of the part at two ends of the cavity 289 with assistance from the lifter 300 and the slide 302) that bulge outward.
Ritchie discloses the claimed invention except for the duplication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the features in the part, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the features in the part for the purpose of fabricating the complex features in the part. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Olez to incorporate the teachings of Ritchie to provide that altering the first non-random fiber alignment to a third non-random fiber alignment by moving a second structure. One would have been motivated to make the combination to enable the 
Regarding claim 5, Olez discloses that, as illustrated in Fig. 8a, in the method moving the first structure (Fig. 4b) away from the mold cavity comprises adding fiber-bundle-based preforms (Fig. 4a) to the mold cavity.
Regarding claim 6, Olez does not disclose controlling timing of the movement of the first structure. Ritchie discloses that, as illustrated in Fig. 10, the charge shuttle unit 208 includes a pair of twin transfer shuttles 238. The twin transfer shuttles 238 allow for charge loading of one while the other one is in the molding cycle (col. 9, lines 31-33).  The platform 280 is driven by a platform driver 282 (col. 10, line 14). In other words, in one molding cycle, Ritchie discloses that altering the first non-random fiber alignment (controlled by the platform driver 282) comprises using process-control logic to control timing of the movement of the first structure.   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Olez to incorporate the teachings of Ritchie to provide that controlling timing of the movement of the first structure by process-control logic. Doing so would be possible to reduce cycle time, as recognized by Ritchie (col. 4, lines 3-5).     
Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Olez and Ritchie et al. (US 5,753,164) as applied to claim 1.
Regarding claim 7, the combination discloses that, in the method altering the first non-random fiber alignment comprises controlling timing of the movement of the first structure via pressure in the mold cavity. However, the combination does not disclose movement of a spring is triggered by a threshold amount of the pressure and movement of the spring results in movement of the first structure. In the same field of endeavor, forming contoured composite laminates, Prause discloses that, as illustrated in Fig. 26, another embodiment of the forming head 64 in which clamping of the ply 82 (the first non-random fiber alignment) to the cap section 76 is performed by a spring-loaded clamping member 124 having a clamping surface 128 that is approximately the same width as the cap section 76 ([0077], lines 1-5). When continued downward movement of the forming head compresses the spring 126, which in turn loads the clamping member 124 against the ply 82 and the cap section 76. As the tube 96 continues its downward movement, the fingers 100 sweep the ply 82 over the web section 78 ([0078], lines 1-5). Thus, Prause discloses that, movement of a spring is triggered by a threshold amount of the pressure and movement of the spring results in movement of the first structure (the ply 82).    
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Prause to provide that movement of a spring is triggered by a threshold amount of the pressure and movement of the spring results in movement of the first structure. Doing so would be possible to provide a simple mechanism to alter the pressing/clamping process.
Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Olez et al. (US 4,863,330), further in view of Ritchie et al. (US 5,753,164).
Regarding claims 8-9, Olez discloses that, as illustrated in Figs. 1A-1C and Fig. 6, a compression-molding method for forming a feature in a part, the compression molding method comprising:
placing an assemblage (as shown in Fig. 4a) of fiber-bundle-based preforms (Fig. 4a, item 58) in a mold cavity (Fig. 8a, item 56; col. 6, lines 38-49), wherein the assemblage is arranged to achieve a first non-random fiber alignment (as shown in Fig. 4a; col. 3, lines 26-35) throughout a part being molded, each fiber-bundle-based preform comprising fiber and resin (col. 6, lines 26-37);
fully consolidating the fiber-bundle-based preforms in the assemblage by the application of heat and pressure, thereby attaining a soak phase of the compression moldling process, and wherein the first non-random fiber alignment is achieved (as shown in Figs. 5-7; col. 5, 53-65);
However, Olez does not disclose inducing the first non-random fiber alignment to a second non-random fiber alignment by moving a first structure. Ritchie discloses that, as illustrated in Figs. 18A to 18C,  
inducing, during the soak phase, a pressure gradient (as shown from Fig. 18A to Fig. 18C) at a first location in the mold cavity, wherein the pressure gradient alters the first non-random fiber alignment (as shown in Fig. 18A) to a second non-random fiber alignment (as shown in Fig. 18C) at the first location.

(a) into the mold cavity to a first position to form, in the part, a first feature (the feature of the part on the top of the platform 280 changing from Fig. 18A to Fig. 18C) that bulge inward, or
(b) away from the mold cavity to a second position to form, in the part, a second feature (the feature of the part at two ends of the charge 236 from Fig. 18A to Fig. 18C) that bulge outward.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Olez to incorporate the teachings of Ritchie to provide that altering the first non-random fiber alignment to a second non-random fiber alignment by moving a first structure. One would have been motivated to enable the molding of fiber reinforced plastic components of relatively high degrees of complexity without the strength of the resulting product being compromised because of deterioration of the fibers during the molding process, as recognized by Ritchie (col. 2, lines 9-14).
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Olez and Ritchie et al. (US 5,753,164) as applied to claim 9 above, further in view of Prause et al. (US 2016/0354982).
Regarding claim 10, Ritchie in the combination does not explicitly disclose the driver 282 is a linear actuator. Prause discloses, as illustrated in Figs. 46 and 47, a pair of spaced apart, linear actuators 318 such as double acting pneumatic cylinders.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742